Bleckley, Justice.
Possibly there may be more reasons than one for pronouncing the charge of the court erroneous; but one good reason is enough to condemn the charge, and that such a reason exists is absolutely cei’tain. Section 706 of the Code is in these words: “ All railroad companies shall keep in good order, at their expense, the public roads or private ways established pursuant to law, where crossed by their several roads, and build suitable bridges and make proper excavations or embankments, according to the spirit of the road laws.” The next section declares what territorial extent shall be included in “ such crossings.” The next section is copied verbatim in the head note, and is evidently confined to the roads mentioned in section 706 — that is, the public roads; for the posts are to be fixed at the prescribed distance from the center of each of such road crossings, and the engineer, on arriving at a post, is to blow the whistle until arrival at the “ public road.” The whole subject of legally established private ways is dropped when section 708 is reached, the scheme of the legislation being common to them and to public roads so far as relates to making crossings and keeping them in repair, but not common so far as relates to erecting posts, blowing the whistle and checking speed. In approaching the crossing of a private way, no special acts of diligence are prescribed by statute, but the special acts enumerated in section 708 of the Code are prescribed for observance in approaching the crossings of public roads. Whether the particular crossing with which this case is concerned was of the one class or the other, was one of the questions of fact which *458the jury ought to have decided, but which they were relieved from deciding by the erreneous charge delivered to them by the court. For this reason there should be a new trial.
Judgment reversed.